Title: To Thomas Jefferson from James Monroe, 27 May 1794
From: Monroe, James
To: Jefferson, Thomas



Dear Sir
Phila. May 27. 1794.

Early yesterday morning and immediately after my last was written I was called on by Mr. R. to answer the question “whether I would accept the legation to France?” The proposition as you will readily conceive surprised me, for I really thought I was among the last men to whom it would be made, and so observed. He said the President was resolved to send a republican character to that nation; that Mr. Madison and Chr. Livingston had refused, that he would not appoint Colo. Burr, lest it should seem as if he sought persons from that state only, and probably it would not have been offered to L. but on account of his having been in the department of foreign affairs, and under these circumstances and considerations he was desired by the President to call on me and asartain whether I would act. As I had espoused B. I told Mr. R. I could not even think on the subject whilst there was a prospect of his success. He assured me he was out of the question, and if I declined, it would probably be offered to Govr. Paca of Maryld. or some person not yet thought of. That he would satisfy the friends of Colo. B. on this head. Before I would consult my friends I requested that this be done—and in consequence the above assurance was given some of them, and I presume they were satisfied. This point of delicacy being removed, I then desired Mr. Madison in conference with a few of our friends to  determine what answer should be given to the proposition. The result was that I should accept upon the necessity of cultivating France, and the incertainty of the person upon whom it might otherwise fall. An answer was accordingly given last evening to the Presidt. to that effect, and the nomination sent in to day. I have not attended nor shall I till after that body shall be pleased to decide upon it. If approved it is wished that I embark immediately for France. I am however extremely anxious to visit albemarle before I sit out taking Mr. Jones in my way. But whether I shall be able to visit either of you is incertain, and will depend in a great measure upon the practicability of getting a vessel about to sail, in a term short of the time, it will take me to perform the journey. Upon this head however I can say nothing untill the nomination is decided on, nor can I say how the decision will be, for my services in the Senate have given me but little claim to the personal regards of the reigning party there. I suspect the nomination created as great a surprize in that house as the proposition to me did, yesterday morning. As yet I have not seen the President. I shall write you more fully in my next. With great respect & esteem I am yr. affectionate friend & servant

Jas. Monroe


Govr. Mifflins movment has been suspended by the President.

